



Exhibit 10.37


FIRST AMENDMENT TO THE
MARSH & MCLENNAN COMPANIES
BENEFIT EQUALIZATION PLAN AND
MARSH & MCLENNAN COMPANIES
SUPPLEMENTAL RETIREMENT PLAN
AS RESTATED EFFECTIVE JANUARY 1, 2012
WHEREAS, Marsh & McLennan Companies, Inc. (the "Company") amended and restated
the Marsh & McLennan Companies Benefit Equalization Plan ("BEP") and Marsh &
McLennan Companies Supplemental Retirement Plan ("SRP") effective January 1,
2012 (collectively, the "Plans");
WHEREAS, pursuant to Section 2.1(a) of Part III of the Plans, the Company,
acting through its Chief Executive Officer ("CEO") or any officer appointed
directly or indirectly by the CEO, has the authority to adopt or amend the Plans
if the amendment (a) is required pursuant to law or other requirement having the
effect of law or (b) would reasonably be expected to have no more than a de
minimis effect on the Company;
WHEREAS, the Company has determined that it is in its best interests to transfer
the assets and liabilities of the Marsh & McLennan Companies Retirement Plan as
restated on January 1, 2012, as amended (the "MMC Retirement Plan") attributable
to those participants who were actively employed by the Company or an affiliate
of the Company as of August 1, 2015 (the "Determination Date") (such
participants referred to herein as the "Active Participants") into a newly
established defined benefit pension plan ("Marsh & McLennan Companies Retirement
Plan B"), which will cover such Active Participants as well as future eligible
employees who were not participants in the MMC Retirement Plan as of the
Determination Date (the "Spinoff Transaction");




--------------------------------------------------------------------------------



2




WHEREAS, the Spinoff Transaction will become effective September 1, 2015 (the
"Spinoff Date");
WHEREAS, the Company intends to continue to maintain the existing MMC Retirement
Plan for all other participants and beneficiaries, which existing Plan shall be
renamed, as of the Spinoff Date, "Marsh & McLennan Companies Retirement Plan A";
WHEREAS, the Company intends that the Spinoff Transaction not affect the
benefits of any Participant under the Plans;
WHEREAS, the Company wishes to amend the Plans effective as of the Spinoff Date
in order to (i) reflect the Spinoff Transaction and (ii) provide for a revised
definition of "Qualified Spouse"; and
WHEREAS, it has been determined that the proposed changes to the Plans would be
reasonably expected to have no more than a de minimis effect on the Company.
NOW, THEREFORE, the Plans are hereby amended, effective as set forth below, as
follows:
1.
The last sentence of Section 2.2 of Part I of the Plans is restated, effective
on September 1, 2015, to read as follows:

"All other actuarial assumptions used under the Plan shall be the actuarial
assumptions provided in Section A.4 of Appendix A to the Retirement Plan."


2.
Section 2.25 of Part I of the Plans is restated in its entirety, effective as of
June 26, 2013, to read as follows:

"2.25.    Qualified Spouse – means, effective as of June 26, 2013, (i) an
individual married to a Participant if the marriage is legally entered into in a
state pursuant to the laws of that state (without regard to whether such
marriage is recognized in the state in which such couple is domiciled), provided
the Participant and such spouse have been legally married on such Participant's
Annuity Starting Date and (ii) for purposes of the survivor's benefit under
Section 4.7 of the Plan and Section 4.7 of the Supplemental Plan, an individual
married to a Participant if the marriage is legally entered into in a state
pursuant to the laws of that state (without regard to whether such marriage is
recognized in the state in which such couple is domiciled),




--------------------------------------------------------------------------------



3




provided the Participant and such spouse have been legally married for the
twelve (12) month period ending on the date of the Participant's death. For
purposes of the foregoing, the term 'state' means any domestic or foreign
jurisdiction having the legal authority to sanction marriages."


3.
Section 2.26 of Part I of the Plans is restated in its entirety, effective on
September 1, 2015, to read as follows:



"2.26.    Retirement Plan – means, collectively, the tax qualified Marsh &
McLennan Companies Retirement Plan A ('Plan A') and the tax qualified Marsh &
McLennan Companies Retirement Plan B ('Plan B'), each as amended from time to
time, and, where appropriate, the tax qualified Marsh & McLennan Companies
Retirement Plan as amended and restated as of January 1, 2012, and earlier
versions of such plan (which has been renamed as Plan A)."


4.
The introductory language of Section 4.1(a)(1) of the SRP is restated, effective
on September 1, 2015, to read as follows:

"(1)    The sum (adjusted in the same manner and under the same conditions as
provided under the transition rules of Section G.3 of APPENDIX G of the
Retirement Plan and Section 5.8 of Plan A or Section 5.6 of Plan B (as
applicable)):"


5.
Effective on September 1, 2015, the Plans are amended to add to Part III a new
Section 3.10, immediately following Section 3.9 of Part III, to read in its
entirety as follows:

"3.10.    Spinoff Transaction. It is intended that the transfer of assets and
liabilities under the Retirement Plan that resulted in the creation of Plan B
and the renaming of the Retirement Plan (as in effect immediately prior to such
transfer) as Plan A (the 'Spinoff Transaction') not change in any way the
benefits to which any Participant is entitled under the Supplemental Plan and
the Benefit Equalization Plan (collectively referred to as the 'Plans'), and the
Plans shall be interpreted in a manner consistent with this intent. In respect
of any Participant in Plan A who is not a Participant in Plan B, references in
the Plans to 'Retirement Plan' shall be interpreted to refer to Plan A and its
predecessors. In respect of any Participant in Plan B, references in the Plans
to 'Retirement Plan' shall be interpreted to refer to Plan B and its
predecessors. If Plan A is terminated, and any Participant in Plan A who is
entitled to receive benefits upon the termination of Plan A is also entitled (at
any time after such termination) to benefits as a Participant under Plan B, such
Participant's benefits under both Plan A and Plan B shall be taken into account
as appropriate in determining the benefits of the Participant under the Plans.
All references in the Plans to the 'Retirement Plan prior to October 3, 2004'
shall be interpreted to refer to Plan A."




--------------------------------------------------------------------------------



4




IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plans to
be executed by its duly authorized officer on this 27th day of August, 2015.




MARSH & MCLENNAN COMPANIES, INC.


By:
/s/ Laurie Ledford
 
Laurie Ledford
 
Senior Vice President and Chief Human Resources Officer





